                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10    MLC INTELLECTUAL PROPERTY, LLC,                 Case No. 14-cv-03657-SI
                                  11                   Plaintiff,
                                                                                        ORDER DENYING DEFENDANT'S
                                  12            v.                                      MOTION FOR LEAVE TO AMEND
Northern District of California
 United States District Court




                                                                                        INVALIDITY CONTENTIONS
                                  13    MICRON TECHNOLOGY, INC.,
                                                                                        Re: Dkt. No. 195
                                  14                   Defendant.

                                  15

                                  16          On November 15, 2018, the Court held a hearing on defendant Micron Technology Inc.’s

                                  17   motion for leave to amend its invalidity contentions. For the reasons set forth below, the Court

                                  18   DENIES defendant’s motion.

                                  19

                                  20                                          BACKGROUND

                                  21          On August 12, 2014, plaintiff MLC Intellectual Property LLC (“MLC”) sued defendant

                                  22   Micron Technology, Inc. (“Micron”), alleging infringement of United States Patent No. 5,764,571

                                  23   (“the ’571 patent”) entitled “Electrically Alterable Non-Volatile Memory with n-bits Per Cell.”

                                  24   Dkt. No. 1. On October 15, 2014, Micron answered and asserted several affirmative defenses,

                                  25   including double patenting, as well as a counterclaim for declaratory judgment of non-

                                  26   infringement and invalidity for double-patenting. Dkt. No. 13. On January 20, 2015, Micron

                                  27   served its invalidity contentions.

                                  28          On December 24, 2014, approximately one month before filing its invalidity contentions,
                                   1   Micron filed a petition for inter partes review (“IPR”) at the U.S. Patent and Trademark Office

                                   2   (“PTO”). Dkt. No. 31. On February 3, 2015, the Court stayed this case pending resolution of the

                                   3   IPR. Id. The Patent Trial and Appeal Board (“PTAB”) denied Micron’s petition to institute the

                                   4   IPR, and on March 29, 2016, the Court lifted the stay. Dkt. No. 43.

                                   5          On May 13, 2016, Micron notified MLC that it intended to supplement its invalidity

                                   6   contentions to include (1) two references Micron used during the IPR proceedings and (2) two

                                   7   MLC patents, U.S. Patent No. 7,911,851 and U.S. Patent No. 8,570,814, to support its

                                   8   obviousness-type double patenting defense. Micron then filed for leave to amend its invalidity

                                   9   contentions. Dkt. No. 50. On July 6, 2016 the Court denied Micron’s motion, finding that Micron

                                  10   did not have good cause to amend. Dkt. No. 61.

                                  11          On July 31, 2017, Micron filed a request for ex parte reexamination with the USPTO. See

                                  12   Dkt. No. 170 at 7. On September 27, 2017, Micron gave notice that the PTAB granted its ex parte
Northern District of California
 United States District Court




                                  13   reexamination request. Dkt. No. 169. The Court again stayed the litigation pending resolution of

                                  14   the reexamination. Dkt. Nos. 169, 176. In a non-final office action, the PTO found that claims 1,

                                  15   9, 12, 30, 42, and 45 were rejected as unpatentable over Japanese Patent Application No. S62-

                                  16   34398 (“Kitamura”) in view of Connolly. Dkt. No. 190-3 at 5. On March 26, 2018, MLC

                                  17   submitted Response A and Request for Continued Reexamination to overcome the non-final

                                  18   rejection. Dkt. No. 190-4. On June 28, 2018, the Examiner issued a Notice of Intent to Issue an

                                  19   Ex Parte Reexamination Certificate, indicating that the Examiner agreed with MLC’s arguments

                                  20   and was confirming the asserted claims as valid. Dkt. No. 180. The Court lifted the stay on July

                                  21   20, 2018, during a case management conference. Dkt. No. 202 at 4:1-2.

                                  22          On July 13, 2018, Micron informed the Court that it would be seeking leave to amend its

                                  23   invalidity contentions. Dkt. No. 182 at 11:9-11. Micron filed this motion to amend invalidity

                                  24   contentions on September 13, 2018. Dkt. No. 195. On the same day, the Court heard oral

                                  25   argument on Micron’s motion to supplement claim construction in light of the ex parte review.

                                  26   Dkt. No 196.

                                  27          Micron argues that it has good cause to add (1) Kitamura in view of U.S. Patent No.

                                  28   5,262,984 (“Noguchi”) and (2) Noguchi in view of U.S. Patent No. 5,014,054 (“Oshita”) to its
                                                                                        2
                                   1   invalidity contentions because MLC “alter[ed] the scope of the terms ‘selecting,’ ‘plurality,’ and

                                   2   ‘reference [voltage].’” Dkt. No. 195 at 5:3-7. Micron seeks to add Kitamura in view of Noguchi

                                   3   and Noguchi in view of Oshita to account for the change in meaning for “selecting.” Dkt. No. 195

                                   4   at 10: 24-27.   Micron also seeks to add Noguchi and Oshita which independently disclose

                                   5   “selection from among ‘at least four predetermined reference voltages.’” Id. at 12: 6-11. Finally,

                                   6   Micron seeks to use the Noguchi reference to account for the new meaning of “reference

                                   7   voltage(s).” Id. at 13:12-21. The proposed amendments are a claim chart based on Kitamura and

                                   8   Noguchi and a claim chart based on Kitamura, Noguchi, and Oshita. Dkt. Nos. 195-5, 195-6.

                                   9          On September 26, 2018, the Court issued a supplemental claim construction order, finding

                                  10   that the scope of the patent did not change except with respect to two terms. 1 Dkt. No. 201.

                                  11   Micron seeks leave to amend to adjust its invalidity contentions to comport with statements MLC

                                  12   made during the reexamination. Dkt. No. 195 at 1:8-11.
Northern District of California
 United States District Court




                                  13

                                  14                                         LEGAL STANDARD

                                  15          Patent Local Rule 3-6 provides,

                                  16          Amendment of the Infringement Contentions or the Invalidity Contentions may be
                                              made only by order of the Court upon a timely showing of good cause. Non-
                                  17          exhaustive examples of circumstances that may, absent undue prejudice to the non-
                                              moving party, support a finding of good cause include:
                                  18
                                              (a) A claim construction by the Court different from that proposed by the party
                                  19          seeking amendment;
                                  20          (b) Recent discovery of material, prior art despite earlier diligent search; and
                                  21          (c) Recent discovery of nonpublic information about the Accused Instrumentality
                                              which was not discovered, despite diligent efforts, before the service of the
                                  22          Infringement Contentions.
                                  23   Patent L.R. 3-6. “The local patent rules in the Northern District of California . . . requir[e] both

                                  24   the plaintiff and the defendant in patent cases to provide early notice of their infringement and

                                  25   invalidity contentions, and to proceed with diligence in amending those contentions when new

                                  26
                                  27          1
                                                 The Court found that MLC limited the scope of its patent by providing a specialized
                                  28   definition for “reference voltage” and by the complete removal of resistor ladders from selection
                                       circuits.
                                                                                       3
                                   1   information comes to light in the course of discovery. The rules thus seek to balance the right to

                                   2   develop new information in discovery with the need for certainty as to the legal theories.” O2

                                   3   Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1365–66 (Fed. Cir. 2006). This

                                   4   Court has examined such factors as the relevance of newly-discovered prior art, whether the

                                   5   request to amend is motivated by gamesmanship, and whether the opposing party will be

                                   6   prejudiced by the amendment when determining whether to grant a motion for leave to amend

                                   7   invalidity contentions. See Yodlee, Inc. v. CashEdge, Inc., No. C 05-01550 SI, 2007 WL 1454259,

                                   8   *2-3 (N.D. Cal. May 17, 2007).

                                   9          In contrast to the more liberal policy for amending pleadings, “the philosophy behind

                                  10   amending claim charts is decidedly conservative, and designed to prevent the ‘shifting sands’

                                  11   approach to claim construction.” LG Elecs. Inc. v. Q–Lity Computer Inc., 211 F.R.D. 360, 367

                                  12   (N.D. Cal. 2002) (citation omitted). The patent local rules were “designed to require parties to
Northern District of California
 United States District Court




                                  13   crystallize their theories of the case early in the litigation and to adhere to those theories once they

                                  14   have been disclosed.” O2 Micro, 467 F.3d at 1366 n.12 (quoting Nova Measuring Instruments Ltd.

                                  15   v. Nanometrics, Inc., 417 F. Supp. 2d 1121, 1123 (N.D. Cal. 2006)).

                                  16          The moving party bears the burden of establishing diligence. O2 Micro, 467 F.3d at 1355.

                                  17   When the moving party is unable to show diligence, there is “no need to consider the question of

                                  18   prejudice,” although a court in its discretion may elect to do so. See id. at 1368 (affirming the

                                  19   district court’s decision to deny leave to amend upon finding the moving party was not diligent,

                                  20   without considering the question of prejudice to the non-moving party).

                                  21

                                  22                                              DISCUSSION

                                  23          Micron asks for leave to amend its infringement contentions in response to allegedly

                                  24   narrowing statements that MLC made during the ex parte reexamination. Dkt. No. 195 at 1:8-11.

                                  25   Micron contends that MLC’s statements limited the scope of the patent and “introduced several

                                  26   new and previously undisclosed claim construction positions for certain terms of the ’571 Patent.”

                                  27   Id. at 1:16-17.    Micron previously moved for additional claim construction based on these

                                  28
                                                                                          4
                                   1   statements, which the Court granted in part and denied in part on September 26, 2018.2 Dkt. No.

                                   2   201.

                                   3          Micron seeks to add (1) Kitamura in view of Noguchi and (2) Noguchi in view of Oshita to

                                   4   account for the change in construction for “selecting.” Dkt. No. 195 at 10: 24-27. Micron also

                                   5   seeks to use the Noguchi reference to account for the new meaning of “reference voltage(s).” Id.

                                   6   at 13:12-21.

                                   7          The diligence required for a showing of good cause has two prongs: (1) diligence in

                                   8   discovering the basis for amendment; and (2) diligence in seeking amendment once the basis for

                                   9   amendment has been discovered. See Positive Techs., Inc. v. Sony Elecs., Inc., No. 11-cv- 2226-

                                  10   SI, 2-13 U.S. Dist. LEXIS 11271 *8 (N.D. Cal. Jan. 28, 2013); Yodlee, Inc. v. CashEdge Inc., No.

                                  11   05-cv-1550-SI, 2007 WL 1454259, at *3 (N.D. Cal. May 17, 2007). Here, Micron contends that

                                  12   the basis for the amendment is MLC’s statements during the reexamination. Dkt. No. 195 at 1:8-
Northern District of California
 United States District Court




                                  13   11.

                                  14          MLC argues that Micron was not diligent because it “relies exclusively on the same,

                                  15   recycled prior art already cited in the prosecution history and multiple post-grant proceedings.”

                                  16   Dkt. No. 202 at 7:1-4. Micron cited both Kitamura and Noguchi in its 2015 invalidity contentions.

                                  17   Dkt. No. 195 at 7:16-18. Micron also relied on the Oshita reference in its petition seeking

                                  18   reexamination. Id. at 7:18-19. MLC argues that Micron should have asserted Kitamura and

                                  19   Noguchi in combination and should have sought leave to amend to add the Oshita reference before

                                  20   the case was stayed. Dkt. No 202 at 7-8. Micron responds these combinations of references “were

                                  21   necessitated only by MLC’s disavowals of claim scope on March 26, 2018.” Dkt. No. 208 at

                                  22   5:13-15. However, Micron clearly knew these references were relevant to the validity of the ’571

                                  23   Patent before MLC made any statements during the reexamination because Micron relied on them

                                  24   for either its initial invalidity contentions or for the ex parte reexamination.

                                  25

                                  26
                                              2
                                                The Court adopted two of Micron’s proposed claim constructions. In so holding, the
                                  27   Court found that the scope of the patent was altered by MLC’s statements with respect to the term
                                  28   “reference voltage(s)” and the use of resistor ladders.

                                                                                          5
                                   1           On July 6, 2016, this Court found that Micron did not have good cause to amend its

                                   2   invalidity contentions because the references were not “newly discovered.” Dkt. No. 61 at 4

                                   3   (citing Patent Local Rules 3-6; O2 Micro, 467 F.3d at 1363). There, as here, Micron knew of the

                                   4   references before filing its challenges at the PTAB. As this Court stated in that order, “[u]nder the

                                   5   local rules, Micron was required to include in its invalidity contentions all prior art references of

                                   6   which it was aware and that it believed were relevant, regardless of whether subsequent events

                                   7   rendered those references more significant.” Id. At 5. Defendant’s prior decision to not include

                                   8   the present claim charts does not now create good cause to amend. See Catch a Wave Techs., Inc.

                                   9   v. Sirius XM Radio, Inc., No. C. 12-5791 WHA, 2014 WL 186405, at *2 (N.D. Cal. Jan 16, 2014)

                                  10   (“The rules do not state that defendants can limit themselves to only references they believe are

                                  11   relevant to plaintiff’s read of the patent. Defendant could have (and perhaps should have) charted

                                  12   the reference but defendant did not. Defendant must now live with that choice.”).
Northern District of California
 United States District Court




                                  13           Micron was aware of these references and knew they were relevant when it filed for ex

                                  14   parte reexamination. Micron had over two months after it filed for reexamination and before this

                                  15   Court stayed the litigation during which it could have sought leave to amend the invalidity

                                  16   contentions. See Dkt. Nos. 169-1, 170. Micron did not, and then waited nearly another two

                                  17   months after the stay was lifted to file the present motion. The Court finds that Micron was not

                                  18   diligent in seeking leave to amend its invalidity contentions.3

                                  19

                                  20                                             CONCLUSION

                                  21           For the foregoing reasons, the Court hereby DENIES Micron’s motion for leave to amend

                                  22   its invalidity contentions.

                                  23

                                  24           IT IS SO ORDERED.

                                  25   Dated: November 19, 2018                      ______________________________________
                                                                                       SUSAN ILLSTON
                                  26                                                   United States District Judge
                                  27
                                               3
                                  28           Because the Court finds that Micron is unable to show diligence, it is unnecessary to
                                       determine whether MLC would be prejudiced by amendments to the invalidity contentions.
                                                                                    6
